DETAILED ACTION
Claims 1-20 are pending in this office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rakowski et al (or hereinafter “Rako”) (US 20120089710) in view of Ramabhadran et al (or hereinafter “Ram”) (US 20200133786) and Wu et al (or hereinafter “Wu”) (US 20170344432). 
As to claim 1, Rako teaches an apparatus, comprising: 
“a reconstruction module that recreates a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as server 112 that updates, by a processor (fig. 7), an event log as a transaction history for a client device of client devices of a server computer network (paragraphs 57, 87-92).  The server 112 that updates an event log is not a reconstruction module that recreates a transaction history; and
“a bus module that provides a cloud scale persistent message bus for the first storage network” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101);
“wherein: the cloud scale persistent message bus is configured to synchronize data in the set of consumer sites and a new consumer site added to the first storage network based on: the recreated transaction history during the predetermined period of time” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42).  The data is synchronized based on based on configuration updates in event log in server during login of a user that is not the predetermined period of time and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract), and “current transactions performed on each consumer site in the set of consumer sites” current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract), and 
“at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer- readable storage media” as modules includes hardware circuits (figs. 7-8; paragraphs 27, 86), one or more magnetic disk storage devices, and a set of instructions stored in a non-transitory computer readable storage medium (figs. 7-8; paragraphs 87, 101).
Rako does not explicitly teach the claimed limitations:
a reconstruction module that recreates a transaction history;
 predetermined period of time; during the predetermined period of time.
Ram teaches the claimed limitations:
 “a reconstruction module that recreates a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
“synchronize data in the set of consumer sites and a new consumer site added to the first storage network based on: the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
 “a bus module that provides a cloud scale persistent message bus for the first storage network” as (fig. 13, paragraphs 144, 147);
“the cloud scale persistent message bus” as (as (fig. 13, paragraphs 144, 147).
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in 
	Wu teaches the claimed limitation:
synchronize data in the set of consumer sites and a new consumer site added to the first storage network based on: the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35). 
Rako and Wu teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to  save the redundant data replication to the backup storage apparatus during the first synchronization period, so as to improve the efficiency of the first synchronization period.
	
As to claim 8, Rako teaches a method, comprising:
“ recreating, by a processor, a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as creating, by a processor (fig. 7), an event log as a transaction history for a client device of client devices of a server computer network (paragraphs 57, 87-92).  Creating is not recreating; and
“synchronizing data in the set of consumer sites and a new consumer site added to the first storage network utilizing a cloud scale persistent message bus” as synchronizing, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42) or synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101)   The synchronization client program or synchronization manager or synchronization module is  represented as a cloud scale persistent message bus;
 “wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as data is synchronized based on based on configuration updates in event log in server and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract).
Rako does not explicitly teach the claimed limitation:
recreate; a predetermined period of time; during the predetermined period of time.
Ram teaches the claimed limitations:
 “recreate a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs  21, 27, 59);
wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
“the cloud scale persistent message bus” as (fig. 13, paragraphs 144, 147);
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service  or  committing changes on client device to content management system.
Wu teaches the claimed limitation:
“wherein the data is synchronized based on the recreated transaction history during the predetermined period of time” as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35).  
Rako and Wu teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to  

Claim 15 has the same claimed limitation subject matter as discussed in claim 8.  Thus claim 15 is rejected under the same reason as discussed in claim 8.  In addition, Rako teaches a computer program product comprising a computer-readable storage medium including program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (memory includes instructions executed by a processor: paragraph 87);
“ synchronize data in the set of consumer sites and a new consumer site added to the first storage network utilizing a cloud scale persistent message bus” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42).  The data is synchronized based on based on configuration updates in event log in server during login of a user that is not the predetermined period of time and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract),  
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42) and based on current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract). The data is synchronized based on based on configuration updates in event log in server and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract).
Rako does not explicitly teach the claimed limitations:
recreate a transaction history for a predetermined period time;
 during the predetermined period of time.
Ram teaches the claimed limitations:
 “recreate a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites.” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the 
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service or committing changes on client device to content management system.
	Wu teaches the claimed limitation:
wherein the data is synchronized based on the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35). 
Rako and Wu teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to Rako’s system in order to save the redundant data replication to the backup storage apparatus during the first synchronization period, so as to improve the efficiency of the first synchronization period.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram and Wu and further in view of Hosie et al (or hereinafter “Hosie”) (US 20170068566).
As to claims 2, 9, 16, Rako, Wu and Ram teach the claimed limitations:
 “wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history or 
wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history comprises:  - 35 -IBM Docket No P201806862US01KB&A Docket No 1500 2 436transmitting data in the recreated transactions to the new consumer site in a set of batches” as synchronizing data in the set of user devices as consumer sites and a new user device as a new consumer site comprises configuration information changes  as a set of batches (Rako: paragraphs 5, 27, 32, 56; Ram: paragraphs 36-38; Wu: paragraph 35) 
Rako does not explicitly teach the claimed limitations:
 “the cloud scale persistent bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, and wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority or wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority.
However, Rako teaches new customer device (fig. 2A).  Ram teaches restoring directory that includes events (paragraphs 119, 121-122).   Hosie teaches the claimed limitation “a set of batches; wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority or the cloud scale persistent bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, -31- IBM Docket No P201806862US01KB&A Docket No 1500 2 436wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority” as a batch 
 
As to claims 3, 10, 17, Rako and Hosie teach the claimed limitation “wherein the predetermined priority includes one of a time of occurrence of a transaction, a data type, a data size, and a type of client” as batch size is modified to optimize batch sorting and processing (Hosie: paragraph 83) and types of configuration items (Rako: paragraph 58).

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram and Wu and further in view of Behera (US 5187750).
As to claims 2, 9, 16, Rako, Wu and Ram teach the claimed limitations:
 “wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history or  wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history comprises:  - 35 -IBM Docket No P201806862US01KB&A Docket No 1500 2 436transmitting data in the recreated transactions to the new consumer site in a set of batches” as synchronizing data in the set of user devices as consumer sites and a new user device as a new consumer site 
Rako does not explicitly teach the claimed limitations:
 “the cloud scale persistent bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, and  wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority or wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority.
However, Rako teaches new customer device (fig. 2A).   Ram teaches restoring directory that includes events (paragraphs 119, 121-122).   Behera teaches a set of cycles in table 1 is transmitted to the print server in an order based on statement print date or cycle date as priority (col. 9, lines 15-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching and Behera’s teaching to Rako’s system in order to  protect against data loss in the event the primary system fails and further to improve the speed and performance of the sorting process by making efficient use of image processing and uses optical disks as the archival storage media which can move data to magnetic buffer/disks for rapid transfer to a printing subsystem.
As to claims 3, 10, 17, Rako and Behera teach the claimed limitation “wherein the predetermined priority includes one of a time of occurrence of a transaction, a data type, a data size, and a type of client” as a set of cycles in table 1 is transmitted to the print server in an order based on statement print date or cycle date as a time of occurrence of a transaction (Behera: col. 9, lines 15-67; Rako: paragraph 56).

Claims 4-5, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram and Wu and further in view of Berman et al (or hereinafter “Berman”) (US 20140074790) and Bender et al (or hereinafter “Bender”) (US 20110145196).
 
As to claims 4, 11, 18, Rako does not explicitly teach the claimed limitations: a migration module that stores the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, and the transaction history is recreated based on cross-referencing the set of metadata to the full set of data or 
migrating the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, and the transaction history is recreated based on cross-referencing the set of metadata to the full set of data or
wherein the program instructions further cause the processor to: migrate the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, the transaction history is recreated based on cross-referencing the set of metadata to the full set of data, and the second storage network is a cloud storage network.

Berman teaches metadata copy module that stores the data in the metadata image 28 (fig. 6, paragraph 42). The backup-restore system as the first storage network stores the data in metadata image 28 as a set of metadata.  The metadata image 28 is not the set of consumer sites (fig. 1, paragraphs 31-34).  The backup server 10 as a second storage network stores the data in backup database as a full set of data (fig. 1, paragraphs 31-34).  The backup database is not the set of consumer sites.  A file system is restored based on metadata image to the backup database that contains a copy of database records (abstract, fig. 7, paragraphs 43-45).  Ram restores directory that includes events as transaction history (paragraphs 119, 120-122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching, Berman’s teaching and Bender’s teaching to Rako’s system in order to enable users to backup, restore, archive, and retrieve data using a hierarchy of data areas, to protect the file system by copying to the backup media and further to allow for the recovery of the files in the different point-in-time backups of the file system.

As to claims 5, 12, Rako, Wu, Ram and Bender teach the claimed limitation “wherein the second storage network is a cloud storage network” as a cloud storage network (Ram: paragraphs 53, 59; Rako: paragraph 29, fig. 7; Wu: fig. 1; Bender: fig. 1). 
 
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram and Wu and further in view of Logue et al (or hereinafter “Logue”) (US 20140089671). 
As to claims 6, 13, 19, Rako, Wu and Ram teach the claimed limitations:
  “a configuration module that: tracks a current configuration of the first storage network, and  - 32 - IBM Docket No P201806862US01KB&A Docket No 1500 2 436provides the current configuration of the first storage network to the new consumer site, or wherein the program instructions further cause the processor to:  - 36 - TBM Docket No P201 806862JSo1KB&A Docket No 1500 2 436track a current configuration of the first storage network; and provide the current configuration of the first storage network to the new consumer site” as the server includes an module that receives further an update from the first client device, wherein the update corresponds to one or more changes in configuration information at the first client device in accordance with user activity, and stores the update in an event log.  The server provides respective configuration information to a second client device using the network, the configuration information provided to the second client device including the update received from the first client (Rako: paragraphs 12, 88-91, fig. 7; Ram: paragraphs 46-48; Wu: paragraph 35).
Rako does not explicitly teach the claimed limitation “wherein the cloud scale persistent message bus includes a plurality of threads to synchronize the data in the set of consumer sites and the new consumer site”. 
However, Rako teaches a new client is added to server (fig. 2A).
Logue teaches synchronize data in client device and another client device registered in registration server 112 utilizing a  remote server 102 (Logue: paragraphs 482, 497) that includes synchronization servers 114A-114M (Logue: fig. 3, paragraph . 

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of  Ram and Wu and further in view of Logue and Victorelli et al (or hereinafter “Victore”) (US 20170034310).
	As to claims 7, 14,  Rako does not explicitly teach the claimed limitation “a subset of threads in the plurality of threads that is responsible for listening to current transactions performed on each consumer site in the set of consumer sites” as an event receive module 734 as a subset of modules that is responsible for listening to changes or updates as transactions performed by each user device in the group of user devices (cause the processor to:  a server that is responsible for  receiving and storing configuration information that includes updates performed by users  (paragraphs 14, 29, 33, 88-91, fig. 7).  
Rako does not explicitly teach the claimed limitation wherein priority is provided to a subset of threads in the plurality of threads.  Vitorelli teaches the claimed limitation “wherein priority is provided to a subset of threads in the plurality of threads that is responsible” as instructions cause the processor (paragraph 59) to assign priorities to threads that are responsible for processing parallel requests from  (abstract, paragraphs .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of  Ram and Wu and further in view of Victorelli et al (or hereinafter “Victore”) (US 20170034310).
	As to claim 20 Rako does not explicitly teach the claimed limitation “a subset of threads in the plurality of threads that is responsible for listening to current transactions performed on each consumer site in the set of consumer sites” as an event receive module 734 as a subset of modules that is responsible for listening to changes or updates as transactions performed by each user device in the group of user devices (cause the processor to:  a server that is responsible for  receiving and storing configuration information that includes updates performed by users  (paragraphs 14, 29, 33, 88-91, fig. 7).  
Rako does not explicitly teach the claimed limitation wherein the program instructions further cause the processor to: provide priority to a subset of threads in the plurality of threads a subset of threads in the plurality of threads.   Vitorelli teaches the claimed limitation “wherein the program instructions further cause the processor to: provide priority to a subset of threads in the plurality of threads that is responsible” as instructions cause the processor (paragraph 59) to assign priorities to threads that are 

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169